DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 10/04/2021 in which claims 21-39 were rejected.  The prior art rejections under 35 USC § 102 and § 103 relied upon Rosenberg, US 2015/0149307 A1.  Applicant has responded by arguing that the present claims have support back to the parent provisional applications filed on May 23, 20131.  Remarks, filed 12/22/2021, p. 9.  The Examiner agrees and has withdrawn the previous prior art rejections that rely upon Rosenberg.  Accordingly, this Office action is being made NON-FINAL.  Claims 21-39 remain pending and under consideration.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg, US 2006/0186197 A1.

In regard to claim 21, Rosenberg discloses a method of providing self-serve ordering at an establishment, the method comprising:
scanning, by an electronic device, a code (see ¶ 0084, disclosing “a user who sits down at a table 1120 scans the barcode sticker 1130 that is nearest to his or her seating location at the table 1120”);
displaying, on the electronic device, a plurality of food or drink items (see ¶ 0099, disclosing “review[ing] the update menu that has been downloaded to the PDA upon the screen of the PDA”);
receiving, via input to the electronic device, a selection of at least one food or drink items of the plurality of food or drink items (see ¶ 0099, disclosing “ food selections”);
sending, by the electronic device over a network, a menu selection message to a server (see ¶ 0100, “[u]pon receive of the order from the wireless client, the server process update memory accessible to it, and enters a service request to in the Pending Service Request Queue indication that table (T 17) needs, for example, bread to be delivered to it”), 

wherein the at least one food or drink item is delivered to a location determined based on the code scanned by the electronic device (see ¶ 0100, “[u]pon receive of the order from the wireless client, the server process update memory accessible to it, and enters a service request to in the Pending Service Request Queue indication that table (T 17) needs, for example, bread to be delivered to it”)); and
completing, via the electronic device, a payment transaction for the at least one food or drink item (see ¶ 0073, disclosing “user could simply pay through the wireless portable computing device”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Martucci et al. (US 2012/0284129 A1).  

In regard to claim 22, although Rosenberg discloses:
 receiving, by an application stored on a non-transitory memory of the server and executable by a processor of the server, customer order data from a plurality of customers at the establishment (see ¶ 0030, “customers can order meals from an electronic menu”), Rosenberg fails to disclose:
updating, by the application, inventory information associated with the plurality of food and drink items at the establishment based on the customer order data;
determining, by the application, at least one food or drink item recommendation based on the updated inventory information; and

Martucci discloses:
receiving, by an application stored on a non-transitory memory of the server and executable by a processor of the server, customer order data from a plurality of customers at the establishment (see ¶ 0046, disclosing “[t]he order is processed”);
updating, by the application, inventory information associated with the plurality of food and drink items at the establishment based on the customer order data (see ¶ 0044, disclosing “the inventory of wines available in restaurant’s 102 wine cellar is adjusted serially and continuously on a real time basis as wines are ordered . . .”);
determining, by the application, at least one food or drink item recommendation based on the updated inventory information (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”); and
sending, by the application to the electronic device over the network, a message that comprises the at least one food or drink item recommendation (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a recommendation process as set forth by Martucci, to allow the customer to easily and quickly order a substitute when their first choice is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 23, Martucci further discloses the method of claim 22, wherein the at least one food or drink item recommendation is displayed on the electronic device to the customer (see ¶ 0041).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include displaying the food or drink item recommendation on the electronic device to the customer as disclosed by Martucci, to allow the customer to easily and quickly view and order a substitute when an ordered item is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 24, Martucci further discloses the method of claim 23, wherein the electronic device comprises a dynamic display, and wherein the at least or drink item recommendation is displayed on the dynamic display (see Fig. 4, disclosing “their list will be updated live”; ¶ 0049).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a dynamic display, as disclosed by Martucci, to allow the customer to easily and quickly view and order a substitute that is verified as being in stock when an ordered item is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 25, Martucci further discloses the method of claim 22, further comprising
receiving, via input to the electronic device, a selection of another food or drink item of the plurality of food or drink items (see ¶ 0040, disclosing “selection process”); and
 sending, by the electronic device over the network, a second menu selection message to the server, wherein the second menu selection message comprises the selection of the other food or drink item, wherein the other food or drink item is an out of stock food or drink item, and wherein the at least one food or drink item recommendation comprises a substitute item for the out of stock food or drink item (see ¶ 0049).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a substitution process, as disclosed by Martucci, to allow the customer to easily and quickly view and order a substitute when an ordered item is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 26, Martucci discloses the method of claim 22, further comprising:
receiving, via input to the electronic device, a selection of another food or drink item of the plurality of food or drink items (see ¶ 0040, disclosing “selection process”); and 
sending, by the electronic device over the network, a second menu selection message to the server, wherein the second menu selection message comprises the selection of the other food or drink item, and wherein the at least one food or drink item recommendation comprises a recommended item in addition to the other food or drink item (see ¶ 00041).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the location-based ordering system of Rosenberg to include a recommendation process as disclosed by Martucci, to allow the customer to easily and quickly order a substitute when their preferred item is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 27, Martucci further discloses the method of claim 22, further comprising: 
receiving, by the application, customer order data from a plurality of customers at a plurality of independent establishments (see ¶ 0075, disclosing viewing history on “a global database at restaurants participating in the global program with respect to the information in the global database 1518”); and
 analyzing, by the application, the data from the plurality of independent establishments, wherein the at least one food or drink item recommendation is also based on analyzing the data from the plurality of independent establishments (see ¶0075, disclosing “the user can also expand the experience by viewing the experience of others that have actually dined at that particular restaurant or to restaurants in that chain”).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the location-based ordering system of Rosenberg to include receiving, by the application, customer order data from a plurality of customers at a plurality of independent establishments, and analyzing the data, as disclosed by Martucci, to provide a user with useful information to help them make a selection.  See Martucci, ¶ 0089.  Such a feature would improve any ordering system in the same manner.

In regard to claim 28, Martucci further discloses the method of claim 27, further comprising providing, by the application, a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level associated with each of the one or more of the plurality of independent establishments (see ¶ 0077, disclosing “the patron or guest to view historical orders, as identified in a function block 1828.  This will allow the patron or guest to view the historical orders at that restaurant, at restaurants in a particular chain, at restaurants anywhere in the world, etc.  This is a feature that can be restricted by the particular client (restaurant owner) operating the overall system.”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level, as disclosed by Martucci, in the event that “the restaurant owner desires not to extend the personal experience beyond their chain of restaurants.”  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to restrict the sharing of customer data, and would provide the same advantage in any ordering system that shares information among multiple independent establishments.

In regard to claim 29, Martucci further discloses the method of claim 22, further comprising creating, by the application, a customer profile for any customer of the plurality of customers that does not choose to create a customer profile (see ¶ 0081, disclosing “unregistered patron or guest”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include creating, by the application, a customer profile for any customer of the plurality of customers that does not choose to create a customer profile, as disclosed by Martucci, in order to track a customer’s order history.  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to view historical orders and provide recommendations based order histories.

In regard to claim 30, Rosenberg further discloses: 
 wherein the identifying information comprises billing information (see ¶ 0059, disclosing credit card and/or billing address).
	However, Rosenberg fails to disclose: wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer.
Martucci further discloses the method of claim 29, wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer (see ¶ 0080-0081, disclosing “customer profile.”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer, as disclosed by Martucci, in order to track a customer’s order history.  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to view historical orders and allow customers to receive recommendations based on their order history.

In regard to claim 31, Martucci further discloses the method of claim 21, further comprising:
receiving, by an application stored on a non-transitory memory of the server and executable by a processor of the server, data from a plurality of customers at a plurality of independent establishments including the establishment (see ¶0083, disclosing “synchroniz[ing] between the global and local servers”);
analyzing, by the application, the data from the plurality of independent establishments (see ¶ 0087);
determining, by the application, a recommendation for the establishment based on analyzing the data from the plurality of independent establishments, wherein the recommendation comprises a recommendation to order a food or drink item (see ¶ 0087); and 
sending, by the application to the electronic device, the recommendation, wherein the recommendation triggers submission of a purchase order for the food or drink item (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a recommendation process as set forth by Martucci, to allow the customer to easily and quickly order a substitute when their first choice is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 32, Martucci further discloses the method of claim 31, further comprising analyzing, by the application, event data, wherein the recommendation is determined based also on the analysis of the event data (see ¶ 0043, disclosing “”selected wine on hold”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include analyzing, by the application, event data, wherein the recommendation is determined based also on the analysis of the event data, in order to plan inventory for special events.  See Martucci, ¶ 0043.  Such a feature would allow the recommendation to take into account inventory that is on hold for an event.  

In regard to claim 33, Martucci further  discloses the method of claim 32, wherein submission of the purchase order for the food or drink item is triggered at a time to ensure that a particular quantity of the food or drink item is in stock for an upcoming event (see ¶ 0043, disclosing “”selected wine on hold”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include wherein submission of the purchase order for the food or drink item is triggered at a time to ensure that a particular quantity of the food or drink item is in stock for an upcoming event, as disclosed by Martucci, in order to plan inventory for special events.  Such a feature would improve any ordering system in the same manner.

In regard to claim 34, Martucci discloses the method of claim 33, further comprising: 
prior to the upcoming event, receiving, by the application, an order request that comprises a request for an out of stock food or drink item  (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”); and
 in response to receiving the order request, providing, by the application, a substitute choice to a customer via an electronic display, wherein the substitute choice comprises one or more food or drink items other than the food or drink item  (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a substitution process as disclosed by Martucci, to allow the customer to easily and quickly order a substitute when their first choice is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 35, Martucci further discloses the method of claim 31, wherein the data comprises customer order history data (see ¶ 0077, disclosing “order history”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include wherein the data comprises customer order history data, as disclosed by Martucci, to provide a user with useful information to help them make a selection.  See Martucci, ¶ 0089.  Such a feature would improve any ordering system in the same manner.

In regard to claim 36, Martucci discloses the method of claim 31, wherein the plurality of independent establishments are within a predefined proximity of each other (see ¶ 0089, disclosing “other patrons of restaurants in a particular city”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include wherein the plurality of independent establishments are within a predefined proximity of each other, as disclosed by Martucci, so that a customer can “gain some information of other patrons of restaurants in a particular city. . . that might be useful to a particular patron.”  Martucci, ¶ 0089.

In regard to claim 37, Martucci discloses the method of claim 31, further comprising providing, by the application, a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level associated with each of the one or more of the plurality of independent establishments (see ¶ 0089, disclosing “different levels of experience”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level, as disclosed by Martucci, in the event that “the restaurant owner desires not to extend the personal experience beyond their chain of restaurants.”  See Martucci, ¶ 0077.  Such a feature would allow the restaurant owner to restrict the sharing of customer data, and would improve any ordering system in the same manner.

In regard to claim 38, Martucci discloses the method of claim 31, further comprising creating, by the application, a customer profile for any customer of the plurality of customers that does not choose to create a customer profile, wherein the created customer profile comprises customer order data for the customer and identifying information of the customer (see ¶ 0080, disclosing “profile information of the a patron”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Rosenberg to include wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer, as disclosed by Martucci, in order to track a customer’s order history”  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to view historical orders and receive recommendations based on their order history.

In regard to claim 39, Rosenberg further discloses the method of claim 38, wherein the identifying information comprises billing information (see ¶ 0059).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered.

Claim Rejections - 35 USC § 112
Applicant’s has amended claim 25 to more particular point out and distinctly claim the subject matter of the invention.  Consequently, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 102/103
Applicant’s argument that Thukral does not qualify as prior art is found persuasive.  Consequently, the previous prior art rejections have been withdrawn.  However, new prior art rejections have been made in view of Rosenberg.  Accordingly, this Office action is being made NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
3/29/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This application is a continuation of 14/995,076, filed 01/13/2016, now U.S. Patent No. 10,445,672, which is a continuation of 14/458,397, filed 08/13/2014, now abandoned, which is a continuation-in-part of 14/286,932, filed 05/23/2014, now U.S. Patent No. 10,445,819, which claims priority of provisional applications 61/826,967 and 61/826,580, both filed on 05/23/2013